DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending in the application and examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“a winch that is connected to the target basket by a cable” (claim 1). The drawings do not show a winch.
“the target elevator assembly being affixed to the vessel penetration of the reactor” (claims 1, 4). The drawings do not show the target elevator assembly is affixed to a vessel penetration. 
“wherein the target basket is configured to receive the radioisotope target therein via the target passage and be lowered into the vessel penetration of the reactor when irradiating the radioisotope target” (claim 1). The drawings do not show irradiating a radioisotope target in a vessel penetration.
No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 252. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 230. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the pressure boundary” in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 is indefinite because the term “adjuster assembly port” is not a typical term in the art and the disclosure does not clearly define the term. What features distinguish an adjuster assembly port from any other reactor penetration? A skilled artisan would be unable to determine the structure required for the vessel penetration to meet an adjuster assembly port as claimed. The claim does not allow the public to be sufficiently informed of what would constitute infringement.

Claim 6 recites the limitation “the target basket further comprises a bottom flange, the bottom flange forming a seal with a bottom of the center tube when the target is in a retracted position.” This limitation is unclear. The subject matter of claim 6 is defined by an intended result (forming a seal) to be achieved at an uncertain time 

Claim 6 is absent an end period. It is unclear whether there is wording missing along with the end period. Thus, the claim is uncertain and appears to be incomplete. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2016/207054 (“Cooper”) (citations refer to Applicant provided machine translation) in view of US Publication No. 2011/0051874 (“Allen.
Regarding claim 1, Cooper (cited via IDS) discloses (see Cooper, Figs. 1, 6, 8-9) a target irradiation system for irradiating a radioisotope target (37) in a vessel penetration (23) of a fission reactor (1) (Cooper, Figs. 1, 6, 8, Abstract), comprising:
a target elevator assembly (generally 30) including a body portion (30) defining a central bore (formed within 30) and an open bottom end (Cooper, Fig. 9), a center tube (38) that is disposed within the central bore of the body portion (Cooper, Figs. 8-9), the target elevator assembly being affixed to the vessel penetration of the reactor (Cooper, Fig. 6); and
a target passage (55) that is in fluid communication with the target elevator assembly (Cooper, Fig. 8),
wherein the target elevator assembly forms a portion of the pressure boundary of the reactor when in fluid communication with the reactor (Cooper, [0031]). 

Allen (cited via IDS) teaches (see Allen, Figs. 2-3, 7) a target irradiation system (1000) comprising a target basket (122a) that is slidably receivable within a center tube (50) and a winch (300) that is connected to the target basket by a cable (100) (Allen, Figs. 2-3, 7, Abstract, [0030], [0037]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify Cooper to include the target basket and winch as taught by Allen for the predictable purpose of controlling the movement of the targets within the system. Additionally, Allen teaches its system can be used in heavy-water reactors, such as the reactor disclosed by Cooper (e.g., Allen, [0026]). 


Regarding claim 2, Cooper in view of Allen teaches the target irradiation system of claim 1. Cooper further discloses wherein the fission reactor is a heavy-water moderated fission reactor and the vessel penetration is an adjuster assembly port (Cooper, Abstract, [0008], [0027]).

Regarding claim 3, Cooper in view of Allen teaches the target irradiation system of claim 2. Cooper further discloses wherein the radioisotope target is comprised of natural molybdenum (Cooper, [0038]).

Regarding claim 4, Cooper in view of Allen teaches the target irradiation system of claim 1. Cooper further discloses wherein the target elevator assembly is affixed to the vessel penetration so that a portion of the body portion of the target elevator assembly extends downwardly into the vessel penetration (Cooper, Fig. 6).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Allen further in view of US Patent No. 4,196,047 (“Mitchem.
Regarding claim 5, Cooper in view of Allen teaches the target irradiation system of claim 1. Cooper-Allen does not teach the target basket further comprises a cylindrical side wall including a plurality of apertures.

Cooper desires to use apertures to allow flow of the moderator (Cooper, [0031]). Mitchem teaches (see Mitchem, Figs. 1-2) a target basket (40) for use in a fission reactor (10), the target basket comprising a cylindrical side wall (33, 34) including a plurality of apertures (51) so that a moderator fluid of the fission reactor may enter the target basket when the target basket is disposed in the fission reactor (Mitchem, Figs. 1-2, 4:26-28, 6:51-53).

A POSA would have been motivated to include a plurality of apertures as taught by Mitchem in the side wall of the target basket of Cooper-Allen because Mitchem teaches that this allows reactor coolant to flow into and out of the target basket, thereby permitting cooling of the target (Mitchem, 6:51-53). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/548,952 (“the 952 Application”) in view of Cooper. Claims 1-10 of the 952 Application disclose instant claims 1-5 except for the limitation “the target elevator assembly including a body portion … and an open bottom end, a center tube that is disposed within the central bore of the body portion” in instant claim 1. This limitation is taught by Cooper as discussed above. It would have been obvious to a POSA to combine Cooper with the 952 Application claims for the predictable purpose of guiding the targets and allowing air flow within the target irradiation system (Cooper, [0032]). 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 6, US Patent No. 3,681,194 and JP Publication No. S58152714 appear to be the closest prior art. Neither reference teaches or suggests a bottom flange that is capable of interacting with a bottom of a tube to form a seal in the retracted position in the manner recited in claim 6/5/1. 

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00-5:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646